Citation Nr: 0328467	
Decision Date: 10/22/03    Archive Date: 11/03/03

DOCKET NO.  02-21 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's mother, Veteran's sister


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active military service from December 1969 to 
December 1970.  

This appeal arises out of an October 2001 rating decision 
entered by the St. Paul, Minnesota Department of Veterans 
Affairs (VA), regional office (RO).  The veteran testified in 
support of his appeal in April 2003, by videoconference, 
before the undersigned.  


FINDINGS OF FACT

1.  The RO last denied the veteran entitlement to service 
connection for a nervous disorder in a December 1980 rating 
decision.

2.  The RO notified the veteran of the December 1980 rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal that decision to the 
Board.  

3.  The evidence added to the record since December 1980 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative, nor redundant, 
and by itself and in connection with evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the veteran's claim for service 
connection.


CONCLUSIONS OF LAW

1.  The RO's December 1980 rating decision, in which the RO 
denied entitlement to service connection for a nervous 
disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2002).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen a previously 
denied claim of entitlement to service connection for a 
psychiatric disorder.  In a rating decision dated October 
2001, the RO denied reopening this claim, and thereafter, the 
veteran appealed the RO's decision.  Subsequently, in a 
statement of the case issued in November 2002, the RO 
reopened the veteran's claim and then denied it on its 
merits.  The requirement of submitting new and material 
evidence to reopen a claim, however, is a material legal 
issue that the Board is required to address on appeal despite 
the RO's action.  Barnett v. Brown, 83 F.3d 1380, 1383-1384 
(Fed. Cir. 1996).  The Board has thus characterized the issue 
on appeal as noted above.

I.  Development of Claim

On November 9, 2000, the President signed into law the 
Veterans' Claims Assistance Act of 2000 (VCAA).  Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to its duties to 
notify a claimant of the evidence necessary to substantiate a 
claim for VA benefits and to assist that claimant in 
obtaining evidence in support of that claim.  

Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  These regulations 
primarily apply to any claim for benefits received by the 
Department of Veterans Affairs (the Regional Office and 
Board) on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but not 
decided by the Department of Veterans Affairs as of that 
date.  The amendment to 38 C.F.R. § 3.156(a) and the second 
sentences of 38 C.F.R. § 3.159(c) and 38 C.F.R. § 
3.159(c)(4)(iii), however, became effective on August 29, 
2001. 

In this case, in a letter dated February 2001 and a statement 
of the case issued in November 2002, the RO notified the 
veteran of the change in the law, provided him the pertinent 
provisions of that law, and indicated that it was developing 
and would reconsider his claim pursuant thereto.  Regardless, 
given the favorable outcome of the Board's decision to reopen 
the claim, explained below, the veteran is not prejudiced by 
the Board's actions in this regard.  

II.  Analysis of Claim

The veteran seeks service connection for a psychiatric 
disorder.  Service connection may be granted for disability 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2002).  Service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). 

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and psychoses became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2002).  

The RO previously denied the veteran's claim of entitlement 
to service connection for a nervous disorder in decisions 
dated March 1971, May 1973, March 1978, April 1978, June 1978 
(affirmed by the Board in April 1979), September 1979, and 
January 1980.  The RO last denied this claim in a rating 
decision dated December 1980.  At these times, the evidence 
of record included the veteran's service medical records, VA 
and private treatment records, a VA examination report and 
written statements of the veteran's father and chaplain and a 
military psychiatrist.  In a letter dated December 1980, the 
RO notified the veteran of the most recent decision and of 
his appellate rights with regard to that decision, but the 
veteran did not appeal the decision to the Board.  The 
December 1980 decision is thus final.  38 U.S.C.A. § 7105 
(West 2002). 

The veteran attempted to reopen his claim for service 
connection for a psychiatric disorder in December 2000.  A 
claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim.  Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all of the evidence of record.  38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996).  For claims received prior to August 29, 2001, as is 
the case here, new and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  See also 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. § 3.156(a) (2002) 
(effective for claims filed as of August 29, 2001)); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening a 
veteran's claim, unless it is inherently false or untrue or, 
if it is in the nature of a statement or other assertion, it 
is beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 
Vet. App. 510 (1992). 

In this case, the evidence that has been associated with the 
claims file since the RO's December 1980, or last final, 
rating decision includes VA and private treatment records, VA 
physicians' opinions, pilot log entries, written statements 
of the veteran and his parents, chaplain and representative, 
and hearing testimony of the veteran and his mother and 
sister.  With the exception of some of the written 
statements, the Board finds that this evidence is new as it 
is neither cumulative, nor redundant.  The Board also finds 
that this evidence is material as it bears directly and 
substantially upon the specific matters under consideration, 
and by itself and in connection with evidence previously 
assembled, is so significant that it must be considered to 
decide fairly the merits of the claim.  Specifically, the 
newly submitted evidence includes an October 2001 opinion of 
a VA physician indicating that it was possible that the 
veteran had both a psychotic disorder due to substance abuse 
and another organic psychiatric disorder that had its onset 
in, or was related to, service.  The absence of this type of 
evidence formed one of the bases of the RO's previous denials 
of the veteran's claim for service connection for a nervous 
disorder.   

Having determined that new and material evidence has been 
submitted, the veteran's previously denied claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.  Before a decision on the underlying merits is 
made, however, additional development is necessary.  This is 
discussed in the Remand below.   

ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder is reopened, and to this extent only, granted.

REMAND

During a hearing held before the undersigned in April 2003, 
the veteran's representative argued that there was 
outstanding evidence that needed to be obtained and 
associated with the veteran's claims file in support of this 
appeal.  For instance, he indicated that the veteran had been 
in receipt of disability benefits from the Social Security 
Administration (SSA) since December 1978, but that the RO had 
never secured the medical records upon which SSA relied in 
awarding the veteran these benefits.  Tr. at 5.  The 
representative also indicated that the summary of the 
veteran's psychiatric hospitalization at the VA hospital in 
Minneapolis, Minnesota, in late 1971, was not of record.  Tr. 
at 4.  Finally, he referred to two physicians, Drs. Killan 
and Greenwald, but did not specify whether they had records 
pertinent to the veteran's claim.  Tr. at 4.  

In addition, in a letter dated May 1978, the veteran's 
private physician indicated that the veteran was hospitalized 
in September 1970 at North Memorial Hospital, was 
hospitalized again in February 1971, September 1972 and 
January 1973 (facility not identified), received inpatient 
and outpatient treatment at a VA Medical Center in 
Minneapolis (dates not identified), and received outpatient 
treatment at the Metropolitan Medical Center in March 1974, 
the Anoka State Hospital and the Pharm House (dates not 
identified).  Complete records of the veteran's treatment at 
these facilities are not currently in the claims file.

Given the importance of understanding as precisely as 
possible the veteran's psychiatric history, efforts should be 
made to ensure that as much as possible of his early 
treatment records are obtained.  Accordingly, on Remand, the 
veteran should be contacted and asked to clarify where and 
when he was treated for psychiatric illness in the years 
since service.  All pertinent records identified should then 
be obtained.  

In addition, the Board considers another examination of the 
veteran is necessary.  In this regard, the record reflects 
that prior to service, in September 1969, the veteran 
underwent a pre-induction examination.  On that date, the 
veteran revealed he had nervous trouble, but the examiner 
noted there was no psychiatric treatment or hospitalization.  
The veteran also acknowledged h had used "most all drugs," 
but not since the previous month.  In December 1969, the 
veteran underwent a psychiatric consultation, during which a 
physician confirmed that the veteran had used drugs.  The 
examiner noted that the veteran had exhibited adolescent type 
rebellious behavior, including drinking and attempted theft, 
but had an essentially normal personality.  He did not 
diagnose a psychiatric disorder.  

In September 1970, the veteran was hospitalized at North 
Memorial Hospital psychiatric unit.  A drug abuse history 
prior to service was noted at that time, and tests were 
considered to show the presence of a severe depressive 
reaction and schizophrenia reaction, latent type.  In October 
1970, the veteran underwent a psychiatric evaluation, 
apparently at the request of his commander.  At that time, 
the veteran reported recurrent feelings of nervousness, and 
the examiner found that the veteran had an emotionally 
unstable personality manifested by anxiety and a depressed 
mood, repeated AWOL, sporadic drug use and generally poor 
conduct and efficiency.  The examiner recommended that the 
veteran be considered for separation.  When examined in 
connection with his discharge from service in December 1970, 
no psychiatric abnormalities were noted on clinical 
evaluation.   

Following discharge, in February 1971, the veteran was 
hospitalized after losing consciousness.  On discharge, an 
examiner diagnosed depression, drug withdrawal and adult 
situational adjustment reaction due to inadequate passive 
personality disorder.  Since then, the veteran has received 
treatment for drug dependence, alcohol addiction, adjustment 
reaction, antisocial personality (March 1973), chemical 
dependency (August 1977), schizophrenia (May 1978, December 
1979, and September 1980, October 1980, June 1981, and 
intermittently from 2000 to 2001), chronic anxiety disorder, 
psychosis, alcohol dependency and borderline personality 
(June 1987 and intermittently from 2000 to 2001), and anxiety 
and mood disorders (April 2001 and December 2001).  The most 
recent Axis I diagnoses entered on VA examination were 
psychotic disorder, not otherwise specified, and 
polysubstance dependence in early partial remission, (July 
2001). 

Medical professionals have offered opinions as to the 
etiology of the veteran's psychiatric disorder.  However, 
these opinions do not definitely indicate whether the 
behavior the veteran exhibited in service and during the 
first year following his discharge is in fact a manifestation 
of his most recently diagnosed psychotic disorder.  
Accordingly, the Board believes that another examination is 
necessary so that an examiner can specifically answer whether 
it is likely, at least as likely as not, or unlikely that the 
veteran's behavior noted in service or within the first post 
service year was a manifestation of his currently diagnosed 
disorder.  If that is the case, then an opinion is needed as 
to the likelihood this was induced by drug abuse.  

This case is REMANDED for the following development:

1.  The veteran should be contacted and 
asked to clarify the identity of the 
places at which he received psychiatric 
treatment in the approximately 10 years 
following his military service, and 
particularly any VA treatment in the 
1970's; any treatment by physicians named 
Killan and or Greenwald; and any 
treatment at Metropolitan Medical Center, 
the Anoka State Hospital and Pharm House.  
He should also be asked whether he was 
awarded benefits from the Social Security 
Administration due to his psychiatric 
disability. Attempts should then be made 
to obtain copies of the identified 
records of treatment that are not already 
in the claims file, as well as the 
records upon which Social Security 
Administration relied in awarding the 
veteran those benefits, if in fact, that 
award was based on psychiatric 
disability.   

2.  Once any additional records are 
obtained pursuant to the aforementioned 
instructions, the veteran should be 
scheduled for a psychiatric examination.  
The claims file should be provided to the 
examiner, who is requested to review it 
in connection with the examination to 
ensure his/her familiarity with the 
veteran's pertinent history.  Any 
indicated special tests or consultations 
should be accomplished, and in the report 
provided the examiner should identify the 
veteran's current psychiatric 
diagnosis(es).  To the extent this/these 
are inconsistent with any other diagnosis 
of record, that inconsistency should be 
explained.  In addition, the examiner 
should offer an opinion as to whether the 
veteran's behavior and complaints noted 
in service records and records dated 
within one year after his separation from 
service were manifestations of any 
currently diagnosed psychiatric disorder.  
If not, the inquiry may end.  If so, the 
examiner should offer an opinion as to 
whether it is "likely," "unlikely" or 
"at least as likely as not," that this 
condition was induced by drug abuse.   

3.  Upon completion of the above, the 
veteran's claim should be re-adjudicated.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case and an 
opportunity to respond thereto before the 
case is returned to the Board for 
appellate review.  

The purposes of this REMAND are to ensure that the veteran is 
afforded due process and to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of this claim.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded s expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the expeditious handling 
of all cases that have been remanded by the Board and the 
Court).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



